Title: From James Madison to Henry Dearborn, 6 February 1813
From: Madison, James
To: Dearborn, Henry



private
Dear Sir
Washington Feby. 6. 1813
Your two favors of Decr  have lain long without acknowledgment. For some after they came to hand I delayed it in expectation of such further information as to Gen. Smith, as would enable me to judge better of his case; and latterly I considered it as probable that I might have an opportunity, not now expected, of making that as well as other matters, subjects of conversation with you here. I know not how Gl. S. will reconcile his appeal to your orders, with his previous language in a letter to you; or how he will explain the several unfavorable appearances in his military management. The call is growing strong for some public step towards him; & it is the louder since his omission to seek a regular investigation has been followed by his inclosed appeal to the public thro’ the press. I have not yet had any conversation with the new Secy. of War, on the subject.
We have been a little uneasy, lest the Enemy at Niagara, should beat up the Quarters of Col. Porter, which appear to be within reach of it; whilst they are too distant to support the troops at Black Rock &c. and save the vessels in preparation, in case these should be objects of enterprize. Another apprehension has been, that a part of the Enemy’s force in that quarter, might, be detached to oppose Harrison’s operations if they should reach Malden or Detroit. How far there may be occasion for any of these anxieties, can be so much better decided, by those possessing better information & nearer the scene that I take refuge in that consideration agst. disagreeable anticipations. The two last mails have brought nothing from Harrison. The cold weather had so far favored transportation, that he began to hope from a continua[n]ce of it, that he should still prevent an entire abortion of his undertaking.
We have been under some anxiety also for the safety of the stake at Sackets Harbour. The latest information strengthens our hope, that it is made proof agst. an enterprize from Kingston. We are even encouraged by the possibility of some handsome dash by Chauncy agst. the latter. We learn however as you will doub[t]less have done, that the Enemy are making transcendent exertions to equip a naval force that will command the Lakes. Whatever theirs may be, ours ought to go beyond them. Nothing ought to be left to hazard on this subject. If they build two ships, we should build four. If they build thirty or 40 gun ships, we should build them of 50 or 60 Guns. The command of those waters is the hinge on which the war will essentially turn, according to the probable course of it.
You have seen the arrangement for the recruiting service. The prospect of enlistments is said to be flattering; but much will depend on the attention & activity of the superintending officers to whom every spur should be applied, that can make them spur those under them.
It appears that Bonaparte has secured his retreat or escape, but not without unexampled sacrifices. On the other hand Wellington appears to be falling back to Lisbon, and probably under a pretty severe pressure from the United armies commanded by Soult.
We have no accounts from England subsequent to the arrival there of the communications thro’ Warren, or even of those made to Congs. Accept my best wishes
James Madison
 